Name: Commission Regulation (EC) No 2576/97 of 15 December 1997 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1998 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  fisheries
 Date Published: nan

 L 350/58 EN Official Journal of the European Communities 20 . 12. 97 COMMISSION REGULATION (EC) No 2576/97 of 15 December 1997 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1998 fishing year (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 331 8/94 (2), and in par ­ ticular Article 12 (6) thereof, Whereas Article 12 of Regulation (EEC) No 3759/92 provides for the payment of financial compensation to producers' organizations which intervene , on certain conditions, in respect of the products listed in Annex I (A) and (D) to that Regulation; whereas the amount of such financial compensation must be reduced by standard values in the case of products intended for purposes other than human consumption; Whereas Commission Regulation (EEC) No 1501 /83 (3) specifies the ways in which the products withdrawn must be disposed of; whereas the value of such products must be fixed at a standard level for each of these modes of disposal , taking into account the average receipts which may be obtained from such disposal ; Whereas, on the basis of the relevant information on this value, it should be fixed for the 1998 fishing year as shown in the Annex hereto; Whereas, pursuant to Article 7 of Commission Regulation (EEC) No 3902/92 (4), as last amended by Regulation (EC) No 1338/95 0, the body responsible for payment of the financial compensation is that of the Member State in which the producers organization was recognized; whereas the standard value deductible should therefore be the value applied in that Member State; Whereas the abovementioned provisions are equally applicable to the advance on the financial compensation provided for in Article 6 ( 1 ) of Regulation (EEC) No 3902/92; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of products withdrawn by producers' organizations and used for purposes other than human consumption shall be for the 1998 fishing year as shown in the Annex hereto for each of the uses indicated therein . Article 2 The standard value to be deducted from the financial compensation and the advance pertaining thereto shall be that applied in the Member State in which the producers' organization was recognized. Article 3 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1997. For the Commission Emma BONINO Member of the Commission (') OJ L 388 , 31 . 12 . 1992, p. 1 . (2) OJ L 350, 31 . 12 . 1994, p . 15 . (3) OJ L 152, 10 . 6 . 1983, p . 22. (4) OJ L 392, 31 . 12. 1992, p . 35 .H OJ L 129 , 14. 6 . 1995, p . 7 . 20 . 12. 97 EN Official Journal of the European Communities L 350/59 ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) herring of the species Clupea harengus and mackerel of the species Scomber scombrus and Scomber japonicus:  Denmark 80  Sweden 60  France 1  other Member States 18 (b) for shrimps of the species Crangon crangon and deep-water prawns (Pandalus borealis):  all Member States 5 (c) for other products :  Denmark 60  United Kingdom, Portugal , Sweden and Belgium 18  France 0  other Member States 10 2 . Used otherwise than as under animal feed (bait included): (a) Sardines of the species Sardina pilchardus and anchovy (Engraulis spp.)  all Member States 20 (b) for other products :  Sweden, France and Denmark 55  Ireland 0  other Member States 35 3 . Used for purposes other than animal feed 0